Title: To Benjamin Franklin from Henry Coder (Coderc), 1 September 1780
From: Coder, Henry
To: Franklin, Benjamin


Monsieur Le Docteur,à Pezenas le 1er. septembre 1780
Quinse jours aprés Etre arrivé dans ma chaumiere des blessures Se Sont réouvértes, et aprés Six Mois de Souffrances je Meurs pénétré des bontés dont vous avés d’aigné m’honorér. Je vous Supplie S’y l’occasion S’en presente de les repandre Sur Ma famille, je vous reponds d’avance quils En Sont dignes, et je Meurs content dans l’espérance que vous aurés Egard à Ma derniere demande.
Je Suis avec Veneration Monsieur Le Docteur Votre trés humble et trés obeïssant Serviteur.
 CODERC
